                                                                                            FLED
                                UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division                                     OCT - 3 2018

ANTONIO SHANKLIN (#1196923),                                                        CLERK. US DISTRICT COURT
                                                                                           NORFOLK. VA


               Petitioner,

               V.                                               ACTION NO. 2:18cvl43


HAROLD W. CLARKE,
Director of the Virginia Department of Corrections,

               Respondent.

                                          FINAL ORDER


        This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2254.

The petition alleges violation of federal rights pertaining to Petitioner's convictions for first degree

murder, principal in the second degree and use of a firearm in committing a felony, in the Circuit

Court of Westmoreland County. As a result of the convictions. Petitioner was sentenced to serve

twenty-three years in prison.

        The matter was referred to a United States Magistrate Judge for report and recommendation

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Rules of the

United States District Court for the Eastern District of Virginia. The Report and Recommendation

was filed on July 13,2018,and recommends dismissal ofthe petition. ECFNo. 19. Eachpartywas

advised of the right to file written objections to the findings and recommendations made by the

Magistrate Judge. On September 17,2018, the Court received Petitioner's Objections to the Report

and Recommendation. ECF No. 25. The Respondent filed no response to the objections and the

time for responding has now expired.
       The Court, having reviewed the record and examined the objections filed by Petitioner to the

Report and Recommendation, and having made de novo findings with respect to the portions

objected to, adopts and approves the findings and recommendations set forth in the Report and

Recommendation filed July 13, 2018. It is, therefore, ORDERED that Respondent's Motion to

Dismiss (ECF No. 14) is GRANTED and Petitioner's petition (ECF No. 1) is DENIED and

DISMISSED with prejudice.

       Petitioner is hereby notified that he may appeal from the Judgment entered pursuant to this

Final Order by filing a Notice of Appeal with the Clerk ofthis Court, United States Courthouse, 600

Granby Street, Norfolk, Virginia 23510, within thirty days from the date of entry of such Judgment.

       Petitioner has failed to demonstrate a substantial showing of the denial of a constitutional

right. Therefore, the Court declines to issue any certificate of appealability pursuant to Rule 22(b) of

the Federal Rules of Appellate Procedure. See Miller-El v. Cockrell, 123 S.Ct. 1029,1039(2003).

       The Clerk is directed to mail a copy of this Final Order to Petitioner and to provide an

electronic copy of the Final Order to counsel of record for Respondent.




                                                     Arenda t^WrigfifAllen
                                                  United States District Judge


Norfolk, Virginia

           3- ,2018
